Form 8-K, Exhibit 10.2
 



CONSULTATION AGREEMENT

 

This Consultation Agreement (this “Agreement”) is dated November 17, 2008, and
is entered into between General Red Company, Ltd., a limited liability company
organized under the laws of British Virgin Islands (“General Red BVI”), Xingguo
General Red Navel Orange Preservation Company, Ltd, a limited liability company
organized under the laws of the People’s Republic of China (“Xingguo”) and the
majority shareholders of Xingguo (‘Shareholders”). General Red BVI, Shareholders
and Xingguo are referred to collectively in this Agreement as the “Parties.”

 

RECITALS

 



 

 

(1)  

The Parties desire that General Red BVI provide technology consulting services
and relevant services to Xingguo, for compensation.

 

 

(2)  

The Parties are entering into this Agreement to set forth the terms and
conditions under which General Red BVI shall provide consulting services to
Xingguo.





NOW THEREFORE, the Parties agree as follows:
 
1. DEFINITIONS
 
1.1 In this Agreement the following terms shall have the following meanings:
 

“Affiliate,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise).



“Consulting Services Fee” shall be as defined in Clause 3.1.



“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person.



“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).



“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body.



“PRC” means the People’s Republic of China.



“Services” means the services to be provided under the Agreement by General Red
BVI to Xingguo, as more specifically described in Clause 2; in this Agreement a
reference to a Clause, unless the context otherwise requires, is a reference to
a clause of this Agreement.

--------------------------------------------------------------------------------

1.2 The headings in this Agreement shall not affect the interpretation of this
Agreement.
 
2. RETENTION AND SCOPE OF SERVICES
 
2.1 Xingguo hereby agrees to retain the services of General Red BVI, and General
Red BVI accepts such appointment, to provide to Xingguo services in relation to
the current and proposed operations of Xingguo’s business in the PRC upon the
terms and conditions of this Agreement. The services subject to this Agreement
shall include, without limitation:
 

(a) General Business Operation. Advice and assistance relating to development of
technology and provision of consultancy services.



(b) Human Resources.



(i) Advice and assistance in relation to the staffing of Xingguo, including
assistance in the recruitment, employment and secondment of management
personnel, administrative personnel and staff of Xingguo;



(ii) Training of management, staff and administrative personnel;



(iii) Assistance in the development of sound payroll administrative controls in
Xingguo;

 

(iv) Advice and assistance in the relocation of management and staff of Xingguo;



(c) Research and Development



(i) Advice and assistance in relation to research and development of Xingguo;



(ii) Advice and assistance in strategic planning; and



(d) Other. Such other advice and assistance as may be agreed upon by the
Parties.



2.2 Exclusive Services Provider. During the term of this Agreement, General Red
BVI shall be the exclusive provider of the Services. Xingguo shall not seek or
accept similar services from other providers unless the prior written approval
is obtained from General Red BVI.
 
2.3 Intellectual Properties Related to the Services. General Red BVI shall own
all intellectual property rights developed or discovered through research and
development, in the course of providing Services, or derived from the provision
of the Services. Such intellectual property rights shall include patents,
trademarks, trade names, copyrights, patent application rights, copyright and
trademark application rights, research and technical documents and materials,
and other related intellectual property rights including the right to license or
transfer such intellectual properties. If Xingguo must utilize any intellectual
property, General Red BVI agrees to grant an appropriate license to Xingguo on
terms and conditions to be set forth in a separate agreement.
 
2.4 Pledge. Xingguo shall permit and cause Xingguo’s shareholders to pledge the
equity interests of Xingguo to General Red BVI for securing the Fee that should
be paid by Xingguo pursuant to this Agreement.
 
3. PAYMENT
 
3.1 General.
 


(a)     In consideration of the Services provided by General Red BVI hereunder,
Xingguo shall pay to General Red BVI during the term of this Agreement a
consulting services fee (the “ Consulting Services Fee”), payable in RMB each
quarter, equal to all of its revenue for such quarter based on the quarterly
financial statements provided under Clause 5.1 below. Such quarterly payment
shall be made within 15 days after receipt by General Red BVI of the financial
statements referenced above.

--------------------------------------------------------------------------------

(b)     General Red BVI shall be responsible for all the operational expense and
costs of Xingguo based on the quarterly financial statement provided under
Clause 5.1.



(c)      Xingguo will permit, from time to time during regular business hours as
reasonably requested by General Red BVI, or its agents or representatives
(including independent public accountants, which may be Xingguo’s independent
public accountants), (i) to conduct periodic audits of books and records of
Xingguo, (ii) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of Xingguo (iii) to visit the offices and
properties of Xingguo for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Xingguo hereunder with any of the officers or employees of Xingguo having
knowledge of such matters. General Red BVI may exercise the audit rights
provided in the preceding sentence at any time, provided that General Red BVI
provides ten days written notice to Xingguo specifying the scope, purpose and
duration of such audit. All such audits shall be conducted in such a manner as
not to interfere with Xingguo’s normal operations.



3.2 Xingguo shall not be entitled to set off any amount it may claim is owed to
it by General Red BVI against any Consulting Services Fee payable by Xingguo to
General Red BVI unless Xingguo first obtains General Red BVI’s written consent.
 
3.3 The Consulting Services Fee shall be paid in RMB by wire transfer to a bank
account or accounts specified by General Red BVI, as may be specified in writing
from time to time.
 
3.4 Should Xingguo fail to pay all or any part of the Consulting Service’s Fee
due to General Red BVI in RMB under this Clause 3 within the time limits
stipulated, Xingguo shall pay to General Red BVI interest in RMB on the amount
overdue based on the three (3) month lending rate for RMB announced by the Bank
of China on the relevant due date.
 
3.5 All payments to be made by Xingguo hereunder shall be made free and clear of
and without deduction for or on account of tax, unless Xingguo is required to
make such payment subject to the deduction or withholding of tax.
 
4. FURTHER TERMS OF COOPERATION
 
4.1 Consulting Service Fees shall be directed in full by Xingguo into a bank
account(s) nominated by General Red BVI.
 
5. UNDERTAKINGS OF GENERAL RED BVI
 
Xingguo hereby agrees that, during the term of the Agreement:
 
5.1 Information Covenants. Xingguo will furnish to General Red BVI:
 

5.1.1 Preliminary Monthly Reports. Within five (5) days of the end of each
calendar month the preliminary income statements and balance sheets of Xingguo
made up to and as at the end of such calendar month, in each case prepared in
accordance with the PRC generally accepted accounting principles, consistently
applied.



5.1.2 Final Monthly Reports. Within ten (10) days after the end of each calendar
month, a final report from Xingguo on the financial position and results of
operations and affairs of Xingguo made up to and as at the end of such calendar
month and for the elapsed portion of the relevant financial year, setting forth
in each case in comparative form figures for the corresponding period in the
preceding financial year, in each case prepared in accordance with the PRC
generally accepted accounting principles, consistently applied.



5.1.3 Quarterly Reports. As soon as available and in any event within forty-five
(45) days after each Quarterly Date (as defined below), unaudited consolidated
and consolidating statements of income, retained earnings and changes in
financial position of the Xingguo and its subsidiaries, if any, for such
quarterly period and for the period from the beginning of the relevant fiscal
year to such Quarterly Date and the related consolidated and consolidating
balance sheets as at the end of such quarterly period, setting forth in each
case actual versus budgeted comparisons and in comparative form the
corresponding consolidated and consolidating figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of the chief
financial officer of the Xingguo, which certificate shall state that said
financial statements fairly present the consolidated and consolidating financial
condition and results of operations, as the case may be, of the Xingguo and its
subsidiaries, if any, in accordance with PRC general accepted accounting
principles applied on a consistent basis as at the end of, and for, such period
(subject to normal year-end audit adjustments and the preparation of notes for
the audited financial statements).

--------------------------------------------------------------------------------

5.1.4 Annual Audited Accounts. Within six (6) months of the end of the financial
year, the annual audited accounts of Xingguo to which they relate (setting forth
in each case in comparative form the corresponding figures for the preceding
financial year), in each case prepared in accordance with, among others, the PRC
generally accepted accounting principles, consistently applied.



5.1.5 Budgets. At least 90 days before the first day of each financial year of
Xingguo, a budget in form satisfactory to General Red BVI (including budgeted
statements of income and sources and uses of cash and balance sheets) prepared
by Xingguo for each of the four financial quarters of such financial year
accompanied by the statement of the chief financial officer of Xingguo to the
effect that, to the best of his knowledge, the budget is a reasonable estimate
for the period covered thereby.



5.1.6 Notice of Litigation. Promptly, and in any event within one (1) business
day after an officer of Xingguo obtains knowledge thereof, notice of (i) any
litigation or governmental proceeding pending against Xingguo which could
materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Xingguo and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Xingguo.



5.1.7 Other Information. From time to time, such other information or documents
(financial or otherwise) as General Red BVI may reasonably request. For purposes
of this Agreement, a “Quarterly Date” shall mean the last day of March, June,
November and December in each year, the first of which shall be the first such
day following the date of this Agreement; provided that if any such day is not a
business day in the PRC, then such Quarterly Date shall be the next succeeding
business day in the PRC.



5.2 Books, Records and Inspections. Xingguo will keep proper books of record and
account in which full, true and correct entries in conformity with generally
accepted accounting principles in the PRC and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. Xingguo will permit officers and designated representatives of
General Red BVI to visit and inspect, under guidance of officers of Xingguo, any
of the properties of Xingguo, and to examine the books of record and account of
Xingguo and discuss the affairs, finances and accounts of Xingguo with, and be
advised as to the same by, its and their officers, all at such reasonable times
and intervals and to such reasonable extent as General Red BVI may request.
 
5.3 Corporate Franchises. Xingguo will do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises and licenses.
 
5.4 Compliance with Statutes, etc. Xingguo will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its business arid the
ownership of its property, including without limitation maintenance of valid and
proper government approvals and licenses necessary to provide the services,
except that such noncompliances could not, in the aggregate, have a material
adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Xingguo.
 
6. NEGATIVE COVENANTS
 
Xingguo covenants and agrees that, during the term of this Agreement, without
the prior written consent of General Red BVI.
 
6.1 Equity. Xingguo will not issue, purchase or redeem any equity or debt
securities of Xingguo.

--------------------------------------------------------------------------------

 
6.2 Liens. Xingguo will not create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Xingguo whether now owned or hereafter acquired, provided that
the provisions of this Clause 6.1 shall not prevent the creation, incurrence,
assumption or existence of:
 

6.2.1 Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established; and



6.2.2 Liens in respect of property or assets of Xingguo imposed by law, which
were incurred in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Xingguo or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien.



6.3 Consolidation, Merger, Sale of Assets, etc. Xingguo will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Xingguo may make sales of inventory in
the ordinary course of business and (ii) Xingguo may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.
 
6.4 Dividends. Xingguo will not declare or pay any dividends, or return any
capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Xingguo with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.
 
6.5 Leases. Xingguo will not permit the aggregate payments (including, without
limitation, any property taxes paid as additional rent or lease payments) by
Xingguo under agreements to rent or lease any real or personal property to
exceed US$100,000 in any fiscal year of Xingguo.
 
6.6 Indebtedness. Xingguo will not Contract, create, incur, assume or suffer to
exist any indebtedness, except accrued expenses and current trade accounts
payable incurred in the ordinary course of business, and obligations under trade
letters of credit incurred by Xingguo in the ordinary course of business, which
are to be repaid in full not more than one (1) year after the date on which such
indebtedness is originally incurred to finance the purchase of goods by Xingguo.
 
6.7 Advances, Investment and Loans. Xingguo will not lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except that Parry A may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with Customary trade terms.
 
6.8 Transactions with Affiliates. Xingguo will not enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of Xingguo, other than on terns and conditions
substantially as favorable to Xingguo as would be obtainable by Xingguo at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate and with the prior written consent of General Red BVI.
 
6.9 Capital Expenditures. Xingguo will not make any expenditure for fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which should be “capitalized in accordance with generally accepted
accounting principles in the PRC and including capitalized lease obligations)
during any period set forth below (taken as one accounting period) which exceeds
in the aggregate for Xingguo the amount of commencing in the fiscal year.

--------------------------------------------------------------------------------

 
6.10 Modifications to Debt Arrangements, Agreements or Articles of Association.
Xingguo will not (i) make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) any Existing Indebtedness or (ii) amend or
modify, or permit the amendment or modification of, any provision of any
Existing Indebtedness or of any agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any of the foregoing or (iii) amend, modify or change its Articles of
Association or Business License, or any agreement entered into by it, with
respect to its capital stock, or enter into any new agreement with respect to
its capital stock.
 
6.11 Line of Business. Xingguo will not engage (directly or indirectly) in any
business other than those types of business prescribed within the business scope
of Xingguo’s business license except with the prior written consent of General
Red BVI.
 
7. TERM AND TERMINATION
 
7.1 This Agreement shall take effect on the date of execution of this Agreement
and shall remain in full force and effect unless terminated pursuant to Clause
7.2.
 
7.2 This Agreement may be terminated:
 

7.2.1 by either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by Xingguo to pay the Consulting Services Fee) and such
breach, if capable of remedy, has not been so remedied within, in the case of
breach of a non-financial obligation, 14 days, following receipt of such written
notice;



7.2.2 either Party giving written notice to the other Party if the other
Xingguoecomes bankruptcy or insolvent or is the subject of proceedings or
arrangements for liquidation or dissolution or ceases to carry on business or
becomes unable to pay its debts as they come due;



7.2.3 by either Party giving written notice to the other Party if, for any
reason, the operations of General Red BVI are terminated;



7.2.4 by either Party giving written notice to the other Party if the business
license or any other license or approval material for the business operations of
Xingguo is terminated, cancelled or revoked;



7.2.5 by either Party giving written notice to the other Party if circumstances
arise which materially and adversely affect the performance or the objectives of
this Agreement; or



7.2.6 by election of General Red BVI with or without reason.



7.3 Any Party electing properly to terminate this Agreement pursuant to Clause
7.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability of
Xingguo to pay any Consulting Services Fees already accrued or due and payable
to General Red BVI. Upon expiration or termination of this Agreement, all
amounts then due and unpaid to General Red BVI by Xingguo hereunder, as well as
all other amounts accrued but not yet payable to General Red BVI by Xingguo,
shall forthwith become due and payable by Xingguo to General Red BVI.
 
8. XINGGUO’S REMEDY UPON GENERAL RED BVI’S BREACH
 
In addition to the remedies provided elsewhere under this Agreement, General Red
BVI shall be entitled to remedies permitted under PRC laws, including without
limitation compensation for any direct and indirect losses arising from the
breach and legal fees incurred to recover losses from such breach.
 
9. AGENCY

--------------------------------------------------------------------------------

 
The Parties are independent contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, Partner, legal
representative, attorney or employee of the other for any purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.
 
10. GOVERNING LAW AND JURISDICTION
 
10.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the United States.
 
10.2 Dispute Resolution. Any disputes arising from and related to this Agreement
shall be settled by both parties through bona fide negotiations. If a dispute
cannot be resolved through bona fide negotiations within ninety (90) days,
parties hereby elect to have the United States District Court for the Southern
District of New York to retain jurisdiction.
 
10.4 Cooperation; Disclosure. Each Party shall cooperate with the other Party in
making full disclosure of and providing complete access to all information and
documents requested by the other Party in connection with such proceedings,
subject only to any confidentiality obligations binding on such Parties.
 
10.5 Continuing Obligations. During the period when a dispute is being resolved,
the Parties shall in all other respects continue their implementation of this
Agreement.
 
11. ASSIGNMENT
 
No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. General Red BVI, however, may assign its rights and
obligations hereunder to an Affiliate.
 
12. NOTICES
 
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the address of relevant each party or both parties set
forth below or other address of the party or of the other addressees specified
by such party from time to time. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the tenth (10th) day after the date when the air registered mail with
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery date to the internationally recognized courier
service agency; and (c) a notice sent by facsimile transmission is deemed duly
served upon the receipt time as is shown on the transmission confirmation of
relevant documents.
 
 
13. OTHERS
 
13.1 The failure to exercise or de]ay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.
 
13.2 Should any Clause or any part of any Clause contained in this Agreement be
declared invalid or unenforceable for any reason whatsoever, all other Clauses
or parts of Clauses contained in this Agreement shall remain in full force and
effect.
 
13.3 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.
 
13.4 No amendment or variation of this Agreement shall be valid unless it is in
writing and signed by or on behalf of each of the Parties.

--------------------------------------------------------------------------------

 
13.5 This Agreement shall be executed in two originals in English.

 

IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


 
 
 

GENERAL RED BVI:
 
 
By:  /s/ Xingping Hou

             Xingping Hou
 

Director



XINGGUO:
 
By: /s/  Xingguo General Red Navel Orange Preservation Company, Ltd.
             Xingguo General Red Navel Orange Preservation Company, Ltd.



SHAREHOLDERS:
 
 

[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]



By:  /s/  Xingping Hou
              Xingping Hou
 
 
By:  /s/ Xingguo General Fruits Development Company, Ltd.
              Xingguo General Fruits Development Company, Ltd.
 